Perkins, J.
Joseph II. Dodd was largely indebted to' *503divers judgment creditors. At the same time, it is averred that he was the equitable owner of certain real estate, the legal title to which was in one James H. Marsteller, by whom, at the request of Dodd, it was conveyed, for the purpose of defrauding creditors, to one John Dosser, who, in furtherance of the same purpose, conveyed it to Charles Marwin, the father-in-law of Dodd.
It is further averred that Dodd was the owner of a certain other lot, which, to defraud creditors, he conveyed to Dosser. It is further averred that Dodd was the equitable owner of a certain other piece of property, the legal title to which was in one Clai'k Dldridge, by whom, to defraud Dodd’s creditors, and on the procurement of Dodd, it was conveyed to John Dosser. Like charges are made as to the ownership and conveyance of divers other pieces of real estate.
Dodd’s creditors prosecute this suit to subject said pieces of land to execution, making Dodd, Dosser and Marwin defendants.
The general denial was answered. The cause was tried by a jury, and their finding was divided into three sections:
1. A finding upon particular questions of fact, stated in writing. 2. A special verdict upon all the facts. 3. A general verdict, as follows: “We, the jury, find for the plaintiffs, against defendant, Dodd. We, the jury, find for the defendant, John Dosser.” There was no finding as to Marwin.
The Court rendered final judgment for the plaintiffs against all the defendants. The findings upon particular questions of fact are many of them vague, and generally inconsistent with the special verdict, they being rather favorable to the plaintiffs, though somewhat contradictory, while the special verdict is entirely favorable to the defendants, as is the general verdict, so far as it affects the title to the land; that being in Dosser and his grantee. Sec Smith v. Anthony, ante, p. 267. Dosser paid full consideration, and the special verdict finds that there was no fraud on his part as to any of the conveyances he received. It may be further observed, that the particular questions of fact propounded to the jury were, many of them, loosely drawn, and, as has been already said, vaguely answered. We copy as an example:
G. O. Behm, Z. Baird, S. A. Huff, J. E. McDonald, and A. Li Dgaché, for the appellants.
,D.- G. Gregory, and Ohase & Wilstach, for the appellees.
“ 11th. Did not said defendant, Dodd, on said December 14, 1852, for the purpose of hindering, delaying and defrauding his creditors, transfer a large lot of merchandise to the defendant Dosser: and was not said Dosser cognizant of ' ° such fraud ? Answer. "We think he was.”
Xt is <puf;y 0f the Court to see that these questions, before going to the jury, are so framed as severally to present, distinctly to the mind of the jury, a single material fact involved in the issues; and that they are definitely and 'completely answered, or ignored, if such answer is insisted upon, before the finding is accepted. If they are not thus answered, the Court can not give full weight to the answers in deciding the cause. Could the Court, upon the answer to the question above copied, say that the property mentioned therein was fraudulently conveyed? The jury have not said so. They did not comprehend the double character of the question.
The statute does not contemplate the threefold description of verdict returned in this case. 2. R. S., p. 114. Nevertheless, it was acted upon in rendering the judgment below, and we must, therefore, look at the entire finding of the jury in considering the case here. Doing so, we think it does not justify the judgment which was rendered upon it.
Per Guriam.
The judgment below is reversed, with costs. Cause -remanded for another trial.